Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the claim amendments and remarks filed / dated November 5, 2021.  


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 3, 4, 13 and 14 have been canceled, and no new claim{s} has/have been added.
  
The Office deems Applicant’s latest claim amendments to the pending claims, entered via an Examiner's amendment (below), persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Daniel M D’Addario, Reg. No. 73,640) on 11/29/2021.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows: 
(Previously Presented) 
obtaining an encoded expression associated with a user group of a network, wherein the encoded expression represents a set of encoded commands; 
evaluating the encoded expression for a first switch in the network to determine a first set of commands that the user group is allowed to execute on the first switch;
determining validity of the first set of commands for the user group by determining whether a respective user of the user group should be allowed to execute the first set of commands on the first switch; [[and]]
in response to identifying an issue with the validity of the first set commands, generating a notification indicating the issue[[.]];
obtaining a second set of commands previously issued from the user group on the first switch; and
comparing the first and second sets of commands to determine presence of inconsistency, wherein the inconsistency indicates one or more of:

whether a command that has not been issued from the user group is included in the first set of commands.
     
(Original) The method of claim 1, further comprising::
evaluating the encoded expression for a second switch in the network to determine a second set of commands that the user group is allowed to execute on the second switch; and
comparing the first and second sets of commands to determine presence of inconsistency.     
 (Previously Cancelled)
 (Previously Cancelled)     
(Original) The method of claim 1, wherein evaluating the encoded expression comprises:
obtaining switch grammar associated with the first switch, wherein the switch grammar includes a structured representation of commands supported by the first switch; and
determining the first set of commands by identifying commands that correspond to the encoded expression in the switch grammar.     
(Original) The method of claim 1, further comprising:
presenting a user interface depicting a set of commands supported by the first switch; and
receiving a selection that selects the first set of commands from the set of commands.     
(Original) The method of claim 6, wherein the set of commands are categorized into a set of command groups; and
wherein the method further comprises:
generating a sub-expression for a respective command group that has been 
combining one or more generated sub-expressions to generate the encoded expression.     
(Original) The method of claim 1, wherein determining the validity of the first set of commands further comprises:
presenting the first set of commands to via a user interface; and
allowing user feedback to be received regarding the validity of the encoded expression.     
(Original) The method of claim 1, further comprising determining, for the first set of commands, an outlier in the user group based on commands issued by a respective user of the user group.     
(Original) The method of claim 1, further comprising determining whether the first set of commands conforms to a policy indicating whether the user group can be allowed to execute the first set of commands on the first switch.   
  
Please AMEND claim 11 as follows: 
(Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for facilitating an expression evaluation system, the method comprising:
obtaining an encoded expression associated with a user group of a network, wherein the encoded expression represents a set of encoded commands; 
evaluating the encoded expression for a first switch to determine a first set of commands that the user group is allowed to execute on the first switch;
determining validity of the first set of commands for the user group by determining whether a respective user of the user group should be allowed to execute the first set of commands on the first switch; [[and]]
;
obtaining a second set of commands previously issued from the user group on the first switch; and
comparing the first and second sets of commands to determine presence of inconsistency, wherein the inconsistency indicates one or more of:
whether a previously issued command from the user group is absent in the first set of commands; and
whether a command that has not been issued from the user group is included in the first set of commands.
(Original) The computer-readable storage medium of claim 11, wherein the method further comprises:
evaluating the encoded expression for a second switch in the network to determine a second set of commands that the user group is allowed to execute on the second switch; and
comparing the first and second sets of commands to determine presence of inconsistency.     

Please AMEND claim 13 as follows: 
(Cancelled) 

Please AMEND claim 14 as follows: 
(Cancelled) (

(Original) The computer-readable storage medium of claim 11, wherein evaluating the encoded expression comprises:
obtaining switch grammar associated with the first switch, wherein the switch grammar includes a structured representation of commands supported by the first switch; and
determining the first  set of commands by identifying commands that correspond to the encoded expression in the switch grammar.    

Please AMEND claim 16 as follows: 
(Original) 
presenting a user interface depicting a set of commands supported by the first switch; and
receiving a selection that selects the first set of commands from the set of commands.   


Please AMEND claim 17 as follows: 
(Original) 
wherein the method further comprises:
generating a sub-expression for a respective command group that has been selected; and
combining one or more generated sub-expressions to generate the encoded expression.     
(Original) The computer-readable storage medium of claim 11, wherein determining the validity of the first set of commands further comprises:
presenting the first set of commands to via a user interface; and

(Original) The computer-readable storage medium of claim 11, wherein the method further comprises determining, for the first set of commands, an outlier in the user group based on commands issued by a respective user of the user group.     
(Original) The computer-readable storage medium of claim 11, wherein the method further comprises determining whether the first set of commands conforms to a policy indicating whether the user group can be allowed to execute the first set of commands on the first switch.   

Please AMEND claim 21 as follows: 
21. (Cancelled) 





Please AMEND claim 22 as follows: 
22. (Cancelled) 







Please AMEND claim 23 as follows: 
23. (Cancelled) 

Please AMEND claim 24 as follows: 
24. (Cancelled) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451